Citation Nr: 1635864	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Son


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned at a Board videoconference hearing held in June 2016.

The Board notes that an appeal on the issue of entitlement to service connection for left shoulder disability and right foot disability was perfected by the Veteran.  However, in a July 2013 rating decision the RO granted service connection for those disabilities.  Therefore, as the RO granted the benefits sought on appeal, those issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In providing the benefit of the doubt to the Veteran, the evidence establishes that the Veteran's left knee disability is attributable to service. 


CONCLUSION OF LAW

The criteria for service connection for left knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for left knee disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability

The Veteran seeks entitlement for a left knee disability.  Specifically, the Veteran asserts that he injured his left knee in 1963 when he slipped and fell while stepping onto a truck causing him to catch his left kneecap under the truck's bumper resulting in a dislocated knee.  Additionally, the Veteran asserts that since the in-service injury he has had continuous pain in his left knee and that this knee has occasionally slipped out of joint.  

Initially, the Board notes that apart from the dental records the Veteran's service treatment records (STRs) are incomplete.  The STRs include a January 1960 enlistment examination, however, the earliest record after that is an April 1971 health clinic note.  During a June 2016 Board video-conference hearing the Veteran testified that his STRs were lost either due to a fire at his residence or due to a fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  

When service records are incomplete the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

As noted above, prior to April 1971 the Veteran's STR include a January 1960 enlistment examination.  The enlistment examination shows that the examining physician noted normal lower extremities.  The Veteran did not report a "trick" or locked knee, arthritis, or bone, joint or other deformity.  A January 1978 STR notes complaints of left knee pain on and off for the past fifteen years.  The Veteran reported recurrent popping out of place of the left patella.  The record noted an injury twelve to fifteen years prior in which the Veteran hit his knee on a bumper of a truck.  The Veteran was diagnosed with recurrent patella dislocation.  A November 1978 examination report shows that the Veteran reported a "trick" or locked knee and swollen or painful joints.  The Veteran further reported that his left knee "jumped out" and was painful at times.

The post-service treatment record includes an October 1992 VA orthopedic medical record noting a thirty year history of left knee pain beginning when the Veteran injured his knee in service.  The Veteran reported on and off anterior medial knee pain since service.  The physician noted some crepitus with motion and a palpable click noted with range of motion.  The physician found that a band tended to ride over the medial femoral condyle.  The Veteran was diagnosed with medial synovial plica.  Due to the longevity of the condition the physician recommended arthroscopic evaluation.  A June 1992 VA operative note shows that the Veteran underwent arthroscopy of the left knee for the removal of medial synovial plica.  The physician noted chondromalacia that did not warrant treatment.  The physician also noted a large medial plica that tended to abrade the medial portion of the medial femoral condyle.  

A May 2006 VA medical record shows a diagnosis of degenerative joint disease of the left knee.  An April 2010 VA medical record found degenerative spurring of the tibial spines and marginal osteophytic lipping about the lateral joint line.  In addition, degenerative changes at the patellofemoral joint with marginal osteophytes were found.  The Veteran also reported that his left knee "popped" a few weeks prior.  A May 2010 VA orthopedic consultation noted X-ray studies showing tricompartmental disease without significant collapse with a diagnosis of osteoarthritis in both knees.  The physician noted a longstanding history of knee pain due to the service-connected injury in which the Veteran dislocated his patella.  The Veteran reported that since the in-service incident he has had knee pain.  A July 2010 VA medical record noted a diagnosis of osteoarthritis for the left knee and the physician noted a positive patellar compression.  

The Veteran underwent a VA examination in November 2010.  The Veteran reported that he injured his left knee in service when he slipped and caught his left kneecap under the bumper of a 2.5 ton truck dislocating his patella.  The Veteran further reported that he pulled his knee back into place and his left knee began to hurt a day or two later.  The Veteran reported continuous pain since the in-service incident.  The examiner found the following symptoms: giving way; pain; weakness; decreased speed of joint motion; and pops and cracking.  The examiner further found crepitus, tenderness and guarding of movement, and patellar abnormality.  The Veteran was diagnosed with degenerative changes at the patellofemoral joint with marginal osteophytes.  The examiner opined that the Veteran's left knee disability was "not caused by or a result of recurring left patellar dislocations that occurred while on active duty."  The examiner made this determination based on a ten to fifteen year gap in the Veteran's report of the accident and his complaints of pain in January 1978 and due to a lack of documented complaints or treatment until 2010.

A May 2011 VA orthopedic clinic record notes the following testing results for the Veteran's left knee: a McMurray's test caused severe pain; pain was caused by varus and valgus stressing in both directions; and Lachman's testing caused pain.  The physician also noted a painful patellofemoral grind.  Non-weight bearing X-rays showed moderate to mild degree of osteoarthritis and the Veteran was diagnosed with osteoarthritis of the bilateral knee.  A June 2011 VA medical record notes that the Veteran's left knee disability was manifested by bony deformities around the margins of the tibial femoral joint with decreased patella mobility bilaterally and decreased extension bilaterally.

A December 2011 private physician opined that the Veteran's left knee disability and subsequent left knee surgery in 1992 was related to the injury he sustained while on active duty in the 1960's.

In July 2013 a VA examiner was asked to provide an opinion on the Veteran's left knee disability based on a review of the available medical evidence in the VA claims folder including the November 2010 examination report.  The examiner opined that the Veteran's left knee disability was "less likely as not (less than 50/50 probability) caused by or incurred in service."  In making this determination the examiner found that the current left knee disability was "anatomically not associated with and without relation to the patella."  The examiner based this opinion on a lack of recurrent treatment for a left knee disability in the STRs.    

A June 2014 X-ray examination study showed subtle arthritic changes in the medial compartment of the left knee similar to X-ray studies performed in December 2012.  In addition, the physician noted that the patellofemoral joint arthritis showed some worsening when compared with the previous study. 

During a June 2016 video-conference hearing the Veteran testified that he injured his left knee in an accident in 1963 in Germany in which he hit his knee on the bumper resulting in his kneecap moving.  A few days later he reported going to the dispensary in which the physician reportedly found only bruising.  He further testified that he had continuous pain in his left knee since then and that his knee would slip out of joint.  The Veteran also testified as to treatment gaps in his record.  Regarding treatment records, the Veteran testified that earlier STR documents were lost either due to a fire at his residence or a fire at the VA St. Louis warehouse.  He further testified that he did not have any treatment records between 1980 and 1992 because the doctors that he saw during that time had either moved, retired or passed away.  The Veteran's son testified that the earliest he remembered the Veteran's left knee popping out was in the mid-seventies at Fort Jackson where his father served as a drill instructor.  The son further testified that he remembered several other incidents occurring with the most recent within the past couple years.  Lastly, the Veteran's son testified that his father did not always seek medical treatment and that after service there was concern about paying for medical bills which played a factor in not seeking treatment for his left knee condition.  

A June 2016 private medical record notes the Veteran's long-term difficulty with his left knee relating back to the in-service injury.  The physician noted the medical history including radiological studies and a 1992 medical record noting that the undersurface of the patella demonstrated chondromalacia that did not warrant treatment at that time.  The physician opined that "it is more likely than not that the chondromalacia/osteoarthritis in the patellofemoral joint of the patient's left knee is related to the injury described as a direct blow on the anterior aspect of the knee while in the service."

In consideration of the evidence of record, the Board concludes that the Veteran is entitled to service connection.  The Veteran maintains that he injured his left knee in service after falling and catching his knee on a truck's bumper causing his kneecap to dislocate.  The Board notes that, as the Veteran's service records are mostly unavailable, it is not possible to determine an in-service event based upon tangible documentation.  However, the Veteran's enlistment examination noted normal lower extremities and the Veteran did not report a "trick" or locked knee.  Accordingly, the Veteran is presumed to have been sound upon entry to service.  38 U.S.C.A. § 1111 (West 2014).  The Veteran did report a "trick" or locked knee and that his left knee was painful and "jumped out" at times on his separation examination.  Moreover, a STR from January 1978 does show that the Veteran reported the in-service event while in service with a diagnosis of recurrent patella dislocation.  

The Board further notes that the Veteran is competent to report that he injured his left knee during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Board finds that the Veteran's statements in this case are credible and sufficient to establish an in-service event or injury.  The STRs show that the Veteran reported the event in which he injured his left knee in January 1978 while in service and the record demonstrates that he has consistently related his left knee symptoms to his in-service injury.  In addition, the Veteran's enlistment examination notes a normal knee; however the Veteran reported a "trick" or locked knee in his 1978 examination indicating that a knee disability occurred at some point during service.  Furthermore, the Board notes that reports of pain and knee dislocation are subjective and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of left knee pain and dislocation during service and a history of having experienced left knee pain and dislocation since service.

Moreover, in June 2016 the Veteran's physician provided a medical opinion linking his current left knee disability to his service related injury based upon the Veteran's lay statements as to onset and a review of medical records.  While both the November 2010 and July 2013 VA examiners opined that the Veteran's left knee disability was not caused by or a result of the in-service injury, both examiners largely based their opinions on a lack of recurrent in-service and post-service treatment records.  However, as noted above, the Veteran's STRs are incomplete with records prior to 1971 largely absent.  In addition, the Veteran testified that he received treatment between 1980 and 1992, but that he had been unable to obtain those records due to the treating physicians moving, retiring or passing away.  Further, the Veteran's son testified that his father did not always seek medical treatment due to cost concerns.  The Board finds these statements credible and satisfactorily explains gaps in medical treatment records.  Lastly, while the December 2011 private physician's opinion linking the Veteran's left knee disability to service does not provide a supporting rationale, it does add weight to the June 2016 medical opinion.

Therefore, in consideration of the above, the Board finds the June 2016 medical opinion the most probative evidence of record.  Based on this record the Board will resolve reasonable doubt in favor of the Veteran and find that the elements necessary to establish service connection are met; thus service connection for a left knee disability is granted.  38 C.F.R. § 3.102 (2015).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for left knee disability is granted.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


